 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    JANELLE HARNESS; ZIONNAH                      Case No. 1:19-cv-01451-LJO-EPG
      SMARR, THROUGH HER GUARDIAN
12    AD LITEM; AND BRAYDEN SMARR,                  ORDER APPROVING STIPULATION FOR
      THROUGH HIS GUARDIAN AD LITEM                 EXTENTION OF TIME FOR DEFENDANTS
13                                                  TO RESPOND TO PLAINTIFFS’ COMPLAINT
                        Plaintiffs,
14
             v.                                     (ECF NO. 5)
15
      CALIFORNIA HIGHWAY PATROL;
16    UNKNOWN OFFICER DOE 1;
      UNKNOWN OFFICER DOE 2; AND
17    DOES 3 THROUGH 25, INCLUSIVE,
18                      Defendants.
19          On October 30, 2019, the parties filed a stipulation agreeing to an extension up to and
20   including November 18, 2019, for Defendants to file a response to Plaintiff’s First Amended
21   Complaint.
22          The Court has reviewed the stipulation and finds good cause for same. Accordingly, IT IS
23   HEREBY ORDERED that Defendants shall have up to including November 18, 2019, to respond
24   to Plaintiffs’ First Amended Complaint.
     IT IS SO ORDERED.
25

26      Dated:    October 31, 2019                            /s/
27                                                    UNITED STATES MAGISTRATE JUDGE

28
                                                      1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
